Exhibit 10.33
 
ACQUIRED SALES CORP.
31 N. Suffolk Lane, Lake Forest, IL  60045




June 22, 2016


Mr. David Meltzer
Mr. Warren Moon
Mr. Scott Carter
Mr. Derek Shaw
9900 Research Drive
Irvine, CA  92618


Re:  Letter of Intent


Gentlemen:


The purpose of this Letter of Intent (this "LOI") is to set forth certain
non-binding and certain binding agreements between David C. Meltzer ("Meltzer"),
H. Warren Moon ("Moon"), Michael Scott Carter ("Carter"), Derek B. Shaw
("Shaw"), and Sports 1 Marketing, LLC ("S1M") (Meltzer, Moon, Carter, Shaw and
S1M being sometimes referred to collectively as "S1M Group"), Aggregated
Marketing Platform Inc., a Delaware corporation ("AMP"), and Processing for a
Cause Inc., a Delaware corporation ("PFAC"), and Acquired Sales Corp. ("AQSP"),
Gerard M. Jacobs ("GJacobs"), and William C. Jacobs ("WJacobs") (all of the
foregoing persons and entities being referred to individually as a "Party" and
collectively as the "Parties"), in regard to the potential acquisitions
(individually an "Acquisition" and collectively the "Acquisitions") by AQSP
and/or its subsidiaries of the following corporations (individually a "Target"
and collectively the "Targets"): AMP, PFAC, and Management Corp (as defined
below).


Acquisition Targets


1. AMP. AMP is a Delaware corporation in good standing owned by Meltzer, Moon
and Carter. Pursuant to an Agreement dated June 10, 2016, S1M Group contributed,
sold, assigned and/or transferred to AMP all of S1M Group's rights, titles and
interests of any nature relating to virtual gifting programs and the bundling of
virtual gifting programs with traditional tv, radio, billboards, stadium
screens, and/or other advertising (collectively "AMP Bundling"), including but
not limited to AMP Bundling agreements, contracts and arrangements in regard to
software under development by UnifyCloud and any intellectual property rights,
copyrights, patent applications and/or patents associated therewith (the "AMP
Software"), and AMP Bundling agreements, contracts and arrangements that have
been signed or are under discussions/negotiations with professional sports teams
and stadiums (collectively the "AMP Bundling Contracts"). AMP and S1M Group
shall work collaboratively with AQSP in a good faith effort to cause the AMP
Bundling Contracts to be in form and substance mutually acceptable to AMP, S1M
Group and AQSP.
1

--------------------------------------------------------------------------------



2.  PFAC. PFAC is a Delaware corporation in good standing owned by Meltzer, Moon
and Carter. Pursuant to an Agreement dated June 10, 2016, S1M Group contributed,
sold, assigned and/or transferred to PFAC all of S1M Group's rights, titles and
interests of any nature relating to "processing for a cause" and similar
programs relating to credit card processing designed to benefit not-for-profit
entities (collectively "PFAC Programs"), including but not limited to the
Processing for a Cause Referral Agreement dated March 4, 2016, between S1M and
Cornerstone Payment Systems Inc. DBA Cornerstone Payment Systems (the
"Cornerstone Agreement"), and agreements, contracts and arrangements that have
been signed or are under discussions/negotiations with merchants and other
parties related thereto (collectively the "PFAC Contracts"). PFAC and S1M Group
shall work collaboratively with AQSP in a good faith effort to cause the PFAC
Contracts to be in form and substance mutually acceptable to PFAC, S1M Group and
AQSP.


3.  Management Corp.  A new management corporation ("Management Corp") shall be
established and owned by Meltzer, Moon, Carter, Shaw, GJacobs and WJacobs.


Pre-Closing Activities


4. Interim Financing and Loan. Following the announcement of this Letter of
Intent, AQSP plans to attempt to raise at least $725,000 in interim financing on
terms and conditions acceptable to AQSP in its sole discretion (the "Interim
Financing"). If but only if AQSP is successful in raising the Interim Financing,
then AQSP plans to offer to loan $500,000 to AMP and PFAC, as joint and several
borrowers, guaranteed by S1M, pursuant to terms, conditions, and loan
documentation that are mutually acceptable to AQSP, S1M, AMP and PFAC each in
its sole discretion (the "$500,000 Loan"), provided, that S1M Group, AMP and
PFAC shall agree and covenant to use the proceeds of the $500,000 Loan solely to
pay (a) amounts owed by AMP to UnifyCloud in regard to development of the AMP
Software, (b) fees and expenses owed to WJacobs, the CPAs (as defined below) and
other third party firms acceptable to the CPAs pursuant to Paragraph 5 and 6,
(c) amounts owed by AMP to unaffiliated third parties under the AMP Bundling
Contracts, and (d) other out of pocket expenses of the Targets paid to
unaffiliated third parties during the Exclusivity Period that have been approved
in advance in writing by AQSP.


5. Preparation of Financial Statements. Following the execution of this LOI, S1M
Group, AMP and PFAC at their expense shall engage WJacobs to work with Shaw and
the Targets to prepare 2014 and 2015 financial statements and interim 2016
financial statements (collectively the "Financial Statements") for each of the
Targets, and to otherwise assist S1M Group and the Targets in regard to
preparing for the closing (the "Closing") of the Acquisitions. S1M Group at its
expense shall retain qualified firms acceptable to the CPAs to prepare and
deliver such valuation reports and any other reports, acceptable in form and
substance to the CPAs, as are necessary to properly prepare the Financial
Statements to the satisfaction of the CPAs.
2

--------------------------------------------------------------------------------



6. Audit and Review of the Financial Statements. Following the preparation of
the Financial Statements, S1M Group at its expense shall engage AQSP's outside
firm of independent certified public accountants (the "CPAs") to audit the 2014
and 2015 Financial Statements including appropriate quarterly cutoff work, and
to review the interim 2016 Financial Statements as necessary, all in accordance
with U.S. generally accepted accounting principles (GAAP) and applicable U.S.
Securities and Exchange Commission ("SEC") rules and regulations in regard to
the Acquisitions, consistent with the advice of the CPAs and AQSP's securities
counsel (collectively the "Audited Financial Statements").


7. Employment Agreements. Prior to the Closing, Meltzer, Moon, Carter, Shaw,
GJacobs and WJacobs shall enter into mutually acceptable multi-year employment
contracts (collectively the "Employment Agreements") with Management Corp
pursuant to which Meltzer, Moon, Carter, Shaw, GJacobs and WJacobs shall manage
the Targets and (following the Closing) AQSP, such Employment Agreements to be
consistent with Exhibit A attached hereto and hereby made a part hereof.


8. Operation in Ordinary Course. AMP, PFAC and S1M Group agree and covenant that
during the period between the signing of this Letter of Intent and the Closing,
each of the Targets will operate solely in the ordinary course of its business
consistent with past practices and there shall not be any material increases or
decreases in compensation, capital expenditures, asset sales or affiliate
transactions involving any of the Targets, nor shall there be any unusual cash
withdrawals, unusual payments, unusual contracts or contract provisions, or
other unusual transactions or business practices involving any of the Targets,
excepting that the Targets will be allowed: (a) to take such actions and to make
such payments as shall be necessary to comply with this Letter of Intent; (b) to
make pre-Closing distributions to the S1M Group but only in amounts sufficient
to cover income tax liabilities of S1M Group in regard to the Targets for tax
periods ending on or before the date of Closing; (c) to make such personnel
hires and expenditures as may be reasonably necessary to fulfill all bona fide
contracts with third parties and to grow the Targets' businesses; and (d) if but
only if AQSP has not made the $500,000 Loan, to make distributions to S1M Group
that are not inconsistent with the Certification (as defined below).


9. Good Faith Efforts to Close. S1M Group, each of the Targets, and AQSP will
all use good faith efforts to negotiate mutually acceptable the Definitive
Acquisition Documents (as defined below) and the Shareholders Agreement (as
defined below) and to close the Acquisitions as soon as practicable. Without
limiting the generality of the foregoing sentence, S1M Group shall make itself
reasonably available for meetings and telephone calls with potential capital
sources, upon reasonable advance notice from AQSP.
3

--------------------------------------------------------------------------------

 
Conditions to Closing


10. The Closing shall be subject to the following conditions (the "Conditions to
Closing"):


(a)  Due Diligence. S1M Group, AMP, PFAC and AQSP each shall have completed its
due diligence investigation of the other Parties and the Targets, including
without limitation an examination of corporate books and records, contracts,
financials, historical operations, management, employees (including criminal
background checks), business practices, computer systems, prospects, legal, tax,
ERISA and other matters, and the results of such investigation shall be
satisfactory to S1M Group, AMP, PFAC and AQSP, each in its sole discretion.
Without limiting the generality of the foregoing sentence, the AMP Bundling
Contracts, the PFAC Contracts, and the Employment Agreements shall be
satisfactory to AQSP in its sole discretion;


(b) Approvals. All material third party approvals shall have been obtained,
including but not limited to the approval of the Boards of Directors of AQSP
(the "AQSP Board") and of each of the Targets, of the shareholders of AQSP if
necessary, and of the parties to the AMP Bundling Contracts and the PFAC
Contracts, if necessary;


(c) Certification. S1M Group shall have certified in writing (the
"Certification") to AQSP: (a) the aggregate current assets of the Targets
immediately prior to the Closing (the "Current Assets"); (b) the aggregate
liabilities of the Targets immediately prior to the Closing excluding however
the $500,000 Loan (the "Liabilities"); and (c) the amount by which the Current
Assets exceed the Liabilities which shall not in any event be less than $10,000;


(d) Audited Financial Statements. The CPAs shall have delivered to AQSP the
Audited Financial Statements, prepared in accordance with GAAP and accompanied
by an unqualified opinion of the CPAs, and such Audited Financials shall have
been accepted by AQSP in its sole discretion;


(e) Employment Agreements. Meltzer, Moon, Carter, Shaw, GJacobs and WJacobs
shall have entered into and delivered the Employment Agreements with Management
Corp;


(f) Definitive Acquisition Documents. S1M Group, each of the Targets, AQSP,
GJacobs and WJacobs shall have negotiated mutually agreeable definitive
documentation of the Acquisitions including merger agreements (collectively the
"Definitive Acquisition Documents"), containing agreements, representations,
warranties, covenants, conditions, and indemnifications customary to
transactions like the Acquisitions and consistent with this Letter of Intent.
Without limiting the generality of the foregoing, and to eliminate any doubt:
4

--------------------------------------------------------------------------------



(1) In the Definitive Acquisition Documents, S1M Group will represent and
warrant to AQSP that at the Closing the Targets are free and clear of all
liabilities, liens, obligations, lawsuits, claims and encumbrances, actual or
contingent, known or unforeseen, arising from, in connection with, or in regard
to, the following categories of liabilities created or incurred prior to the
Closing: any and all unpaid taxes, including payroll and income taxes, bank
loans, shareholder loans, payroll claims, bonus claims, commission claims,
severance claims, other compensation claims, employment discrimination or sexual
harassment claims, breach of contract claims, credit card charge backs, stock
options, stock warrants, phantom stock plans, stock appreciation rights or
plans, pension obligations, deferred compensation agreements, purchase
agreements that cannot be cancelled by the Targets at any time, consulting
agreements, employment agreements other than the Employment Agreements,
severance agreements or "change of control" agreements of any nature, and any
lawsuits in regard to any of the foregoing, excepting only as disclosed as the
Liabilities in the Certification; and


(2) In the Definitive Acquisition Documents, S1M Group will agree to fully
indemnify and hold harmless AQSP and the Targets (and any corporations into
which AQSP or the Targets may in the future be merged or otherwise acquired, and
their respective successors), from and against any breaches of the
representation and warranty set forth in Paragraph 10(f)(1) above that are
asserted on or prior to the sixth anniversary of the Closing in regard to income
tax liabilities, and on or prior to the first anniversary of the Closing in
regard to all other liabilities, if and to the extent that liabilities in regard
to such breaches amount to an aggregate in excess of $10,000, provided that S1M
Group will not be obligated to make any payment in regard to any liability for
which they are otherwise obligated to indemnify and hold harmless under this
Paragraph 10(f)(2) unless and until such liability shall have been the subject
of a final, non-appealable judgment or order by an authority of competent
jurisdiction, or shall have been approved by S1M Group in writing;


(g) Shareholders Agreement. S1M Group, GJacobs and WJacobs shall have negotiated
a mutually acceptable shareholders agreement (the "Shareholders Agreement")
regarding matters such as: (a) the nomination of mutually acceptable slates of
nominees for the AQSP Board; and (b) the voting of all shares of common stock of
AQSP ("AQSP Stock") and all of the shares of common stock of any corporation
into which AQSP may in the future be merged or otherwise acquired, and their
respective successors that now or in the future are legally or beneficially
owned by S1M Group, GJacobs or WJacobs, or by any of their respective
affiliates, upon any and all matters which the shareholders of AQSP (or the
shareholders of any corporation into which AQSP may in the future be merged or
otherwise acquired, and their respective affiliates) are eligible to vote or to
provide consent under applicable law, including but not limited to the election
of directors, the approval of mergers or other acquisitions and all actions
contemplated by the definitive documentation in regard to such mergers or other
acquisitions, the issuance of capital stock (such as common stock, preferred
stock, options, warrants or other securities), the borrowing of funds or other
financing activities, the approval of employment agreements and employee benefit
plans, the filing and settlement of litigation, changes to articles of
incorporation, and so forth;


(h) Financing. AQSP shall have raised (the "Capital Raise") a minimum of
$4,500,000 on terms and conditions mutually acceptable to S1M Group, to the AQSP
Board, and to the Boards of Directors of each of the Targets, each in its or his
sole discretion. Any shares of AQSP Stock issued in the Capital Raise, and any
shares of AQSP Stock into which any securities issued in the Capital Raise can
be converted, are collectively referred to as the "Capital Raise AQSP Stock");
and
5

--------------------------------------------------------------------------------



(i) Securities Filings. AQSP shall have completed all necessary securities
filings deemed necessary or desirable in connection with the Acquisitions, the
Employment Agreements, the Shareholders Agreement, the Capital Raise, and
otherwise in connection with the Definitive Acquisition Documents, in the
opinion of AQSP's securities counsel (collectively the "Securities Filings").
 
Closing


11. If all of the Conditions to Closing have been met, then at the Closing:


(a) Acquisition of AMP. S1M Group, AMP, AQSP and a wholly-owned subsidiary of
AQSP (the "AMP Acquisition Sub") will execute and deliver the Definitive
Acquisition Documents, pursuant to which 100% of AMP will be acquired by AQSP
via a merger of AMP into AMP Acquisition Sub, in exchange for merger
consideration that is the shares of AQSP Stock (the "AMP Stock Consideration")
and cash (the "AMP Cash Consideration") described in Exhibit B attached hereto
and hereby made a part hereof, allocated and paid out among the shareholders of
AMP as set forth in said Exhibit B;


(b) Acquisition of PFAC. S1M Group, PFAC, AQSP and a wholly-owned subsidiary of
AQSP (the "PFAC Acquisition Sub") will execute and deliver the Definitive
Acquisition Documents, pursuant to which 100% of PFAC will be acquired by AQSP
via a merger of PFAC into PFAC Acquisition Sub, in exchange for merger
consideration that is the shares of AQSP Stock (the "PFAC Stock Consideration")
and cash (the "PFAC Cash Consideration") described in Exhibit B attached hereto
and hereby made a part hereof, allocated and paid out among the shareholders of
PFAC as set forth in said Exhibit B;


(c) Acquisition of Management Corp. S1M Group, Management Corp, AQSP, GJacobs
and WJacobs will execute and deliver the Definitive Acquisition Documents,
pursuant to which 100% of Management Corp will be acquired by AQSP via a merger
of Management Corp into AQSP, in exchange for merger consideration that is the
shares of AQSP Stock (collectively the "Management Stock Consideration"),
options and/or warrants to purchase shares of AQSP Stock (collectively the
"Management Options and/or Warrants") and cash (the "Management Cash
Consideration"), as described in Exhibit C attached hereto and hereby made a
part hereof, allocated and paid out among the shareholders of Management Corp as
set forth in said Exhibit C;


(d) Shareholders Agreement. Meltzer, Mooon, Carter, Shaw, GJacobs and WJacobs
shall execute and deliver the Shareholders Agreement;
6

--------------------------------------------------------------------------------



(e) AQSP Board. The AQSP Board shall execute a Unanimous Written Consent adding
Meltzer and Moon to the AQSP Board; and


(f) Right of First Refusal. If requested in writing by the investors in the
Capital Raise, S1M shall grant to AQSP a right of first refusal to purchase S1M
and its affiliates if S1M Group ever decide to sell such entities.


Post-Closing Activities


12. Name of AQSP. As promptly as feasible following the Closing, AQSP will adopt
a new corporate name that is mutually acceptable to S1M Group and AQSP, subject
to approval by the shareholders of AQSP if necessary, and to the completion of
all necessary securities filings.


13.  Registration Statement. The AMP Stock Consideration, the PFAC Stock
Consideration, and the Management Stock Consideration, and the AQSP Stock into
which the Management Options and/or Warrants can be converted (collectively the
"Transaction AQSP Stock"), and the Capital Raise AQSP Stock, will be newly
issued, unregistered, restricted shares of AQSP Stock. Unless otherwise agreed
by the Parties in writing, AQSP will use its best efforts to file a registration
statement (the "Registration Statement") with the SEC covering all of the
Transaction AQSP Stock, all of the Capital Raise AQSP Stock, and the AQSP Stock
into which certain of AQSP's currently outstanding options, warrants, and rights
to purchase warrants can be converted, no later than ninety (90) days after the
Closing. AQSP shall use commercially reasonable efforts to cause the
Registration Statement to become effective as promptly as practicable after the
filing of the Registration Statement. All legal, accounting and filing fees
associated with the Registration Statement will be borne by AQSP.


14. S1M Consulting Services. Following the Closing, AQSP and its subsidiaries
may elect to hire S1M to perform consulting services on an hourly basis, as may
be approved in writing from time to time by Meltzer, GJacobs, and the
independent members of the AQSP Board.


15.  India. S1M is currently in discussions/negotiations with certain parties
(collectively the "India Parties") in regard to a potential joint venture in
India involving AMP Bundling and the AMP Software among other things (the "India
JV") between the India Parties and a new corporation to be established and owned
by S1M Group ("India Corp"). S1M Group will work collaboratively with India Corp
and AQSP in a good faith effort to successfully consummate the India JV and all
agreements, contracts and arrangements associated therewith (collectively the
"India Contracts"), and to cause India Corp to be acquired by AQSP at the
Closing or as promptly as practicable thereafter, all on terms and conditions
mutually acceptable to S1M Group, India Corp and AQSP.



Various
7

--------------------------------------------------------------------------------



16. Exclusivity Period. The Parties recognize the need for an exclusivity
period. The term the "Exclusivity Period" shall mean that period from the
signing of this Letter of Intent until the date that is 9 months later, which is
intended to be a long enough period of time to allow sufficient time for
completion of the Audited Financial Statements, the Securities Filings, the
Capital Raise, and the negotiation of the Employment Agreements, the Definitive
Acquisition Documents and the Shareholders Agreement, provided, however, that if
and in the event that AQSP makes the $500,000 Loan, then the term the
"Exclusivity Period" shall mean that period from the date of signing of this
Letter of Intent until the date that is 18 months later. In consideration of
AQSP's time, effort and expense in attempting to close the Acquisitions, S1M
Group and the Targets agree that during the Exclusivity Period, S1M Group and
the Targets shall refrain from entering into, soliciting or participating in any
negotiations, discussions, contracts, letters of intent, or other arrangements
of any nature with any third party or parties (other than AQSP) regarding a
merger, sale, acquisition, liquidation, other disposition, or debt or equity
financing of any of the Targets or of any of the Targets' businesses, assets or
stock, except dispositions and other actions that are normal, customary or
otherwise in the ordinary course of the businesses of the Targets.


17. Termination. S1M Group or AQSP may terminate this Letter of Intent if the
Closing does not occur on or before the last day of the Exclusivity Period,
provided that the terminating party is not in breach of any of the Binding
Provisions (as defined below).


18.  Fees and Expenses. Each Party shall bear its own fees and expenses in
connection with the proposed Acquisitions. Without limiting the generality of
the foregoing, except as expressly provided in Paragraphs 5 and 6 of this Letter
of Intent, each Party shall be solely responsible for the fees and expenses owed
to any lawyers, accountants, financial advisors, investment bankers, brokers or
other entities and persons employed by such Party.


19. Disclosures. AQSP will be allowed to issue press release(s) regarding this
Letter of Intent, which press release(s) shall be acceptable to Meltzer. AQSP
shall be permitted to disclose the terms and status of this Letter of Intent,
due diligence, Conditions to Closing, and the Acquisitions generally, as may be
necessary or desirable in order to comply with applicable securities laws and
regulations, and in order to close the Capital Raise and the Acquisitions. S1M
Group acknowledge that AQSP is a publicly traded company and that unauthorized
disclosure of any material information regarding AQSP, the Targets and/or the
Acquisitions, or purchases or sales of AQSP Stock while in possession of
material non-public information regarding AQSP, the Targets or the Acquisitions,
could subject S1M Group to liability under applicable laws and regulations.


20. Binding Provisions. The following Paragraphs are intended to be legally
binding and shall survive the termination of this Letter of Intent (the "Binding
Provisions"):


-- Paragraph 5 (payment of WJacobs' and valuation firm's fees)
-- Paragraph 6 (payment of CPAs' fees)
-- Paragraph 8 (operation in ordinary course)
-- Paragraph 9 (good faith efforts to close)
-- Paragraph 16 (exclusivity period)
-- Paragraph 17 (termination)
-- Paragraph 18 (fees and expenses)
-- Paragraph 19 (disclosures)
8

--------------------------------------------------------------------------------



Otherwise, this Letter of Intent is intended to be a non-binding undertaking
among the Parties to consummate the Acquisitions in accordance with the terms
and conditions set forth herein. Nothing in this Letter of Intent shall be
construed to require any Party to enter into any further agreements, under any
circumstances, and the Parties understand and agree that, except as provided in
the Binding Provisions, no legally binding obligations or commitments shall
exist unless and until the execution of the Definitive Acquisition Documents. If
any provisions of this Letter of Intent shall be adjudged by a court to be
invalid or unenforceable, the same shall in no way affect any other provision of
this Letter of Intent, the application of such provision in any other
circumstances, or the validity or enforceability of this Letter of Intent.


If the above terms and conditions are acceptable, please confirm the same by
executing this Letter of Intent in the spaces indicated below. We look forward
to working with you as partners to build a great company together.


Sincerely,




ACQUIRED SALES CORP.


By
Gerard M. Jacobs
President and Chief Executive Officer

/s/ Gerard M. Jacobs
/s/ William C. Jacobs
Gerard M. Jacobs William C. Jacobs




Accepted and agreed upon, intending to be legally bound hereby:




SPORTS 1 MARKETING, LLC
 
By_/s/ David C. Meltzer
 
David C. Meltzer  Chief Executive Officer  

 
/s/ David C. Meltzer
/s/ H. Warren Moon
David C. Meltzer H. Warren Moon


/s/ Michael Scott Carter
/s/ Derek B. Shaw
Michael Scott Carter Derek B. Shaw AGGREGATED MARKETING PLATFORM INC.  

 
 
9

--------------------------------------------------------------------------------

 
By_/s/ David C. Meltzer

David C. Meltzer Chief Executive Officer  

 
PROCESSING FOR A CAUSE INC.
 
By_/s/ David C. Meltzer

David C. Meltzer Chief Executive Officer  



EXHIBITS


Exhibit A --  Terms of Employment Agreements
Exhibit B  --  AMP Acquisition Consideration
  PFAC Acquisition Consideration
Exhibit C -    Management Corp Acquisition Consideration
 
10

--------------------------------------------------------------------------------

 
Exhibit A  --  Employment Agreements


Employer - AQSP and its subsidiaries
Employees - Meltzer, Moon, Carter, Shaw, GJacobs and WJacobs
Term of each Employment Agreement - Not less than 2 years
Health insurance provided by AQSP and its subsidiaries - Comprehensive
medical and dental insurance, without any deductibles or co-pays by employee
Titles and base salaries:
Meltzer:
Titles -  Director of AQSP, Co-CEO of AQSP, and CEO of AQSP's subsidiaries AMP
and PFAC
Base Salary - Initially $10,000 per month, increasing to not less than $25,000
per month as Employer's cash flow situation reasonably allows
Moon:
Titles -  Co-Chairman of AQSP, President of AQSP, and President of AQSP's
subsidiaries AMP and PFAC
Base Salary - Initially $10,000 per month, increasing to not less than $25,000
per month as Employer's cash flow situation reasonably allows
Carter:
Titles -   Executive Vice President of AQSP's subsidiary PFAC
Base Salary - Initially $5,000 per month, increasing to not less than $8,000 per
month as Employer's cash flow situation reasonably allows
Shaw:
Titles -  COO of AQSP's subsidiaries AMP and PFAC
Base Salary - Initially $10,000 per month, increasing to not less than $20,000
per month as Employer's cash flow situation reasonably allows
GJacobs:
Titles -   Co-Chairman of AQSP, and Co-CEO and Secretary of AQSP
Base Salary - Initially $10,000 per month, increasing to not less than $25,000
per month as Employer's cash flow situation reasonably allows
WJacobs:
Titles - CFO and Treasurer of AQSP and its subsidiaries
Base Salary - Initially $10,000 per month, increasing to not less than $20,000
per month as Employer's cash flow situation reasonably allows
Bonus pool: 33% of the consolidated pre-tax income of AQSP and its subsidiaries
(the "AQSP Consolidated Pre-Tax Income") in excess of $6,000,000 in each
calendar year will be allocated to a bonus pool. Such bonus pool will be paid
out among the officers of AQSP and its subsidiaries, and other persons who have
significantly contributed to the success of AQSP and its subsidiaries, during
such calendar year, all as unanimously agreed upon in writing by Meltzer, Moon
and GJacobs
Non-exclusive: The Employment Contracts will expressly acknowledge that Meltzer,
Moon, Carter, Shaw, GJacobs and WJacobs will continue to be involved as owners,
directors, officers, consultants and/or advisors of other companies and to have
other outside business interests, but they and their affiliates will be
prohibited from competing with AQSP and its subsidiaries


11

--------------------------------------------------------------------------------

 
Exhibit B -- AMP and PFAC Acquisition Consideration


In the Acquisition of AMP via a merger with AMP Acquisition Sub and the
Acquisition of PFAC via a merger with PFAC Acquisition Sub:


(1) The aggregate AMP Stock Consideration and PFAC Stock Consideration shall be
the number of shares of AQSP Stock described below, shall be delivered by AQSP
as described below, and either shall be allocated and paid out among the
shareholders of AMP and PFAC as specified in an irrevocable written direction
from Meltzer and Moon delivered by them to AQSP no later than 10 business days
prior to the Closing (the "AMP/PFAC Stock Distribution Direction") or returned
to AQSP for cancellation as described below:


(a) Delivered at Closing: 1,000,000 shares of AQSP Stock, to be allocated and
distributed by AQSP at Closing pursuant to the AMP/PFAC Stock Distribution
Direction; and


(b) Delivered at Closing into an escrow with an escrow agent mutually acceptable
to Meltzer, Moon and GJacobs (the "Escrow Agent"): 1,000,000 shares of AQSP
Stock, which either is to be allocated and distributed by the Escrow Agent
pursuant to the AMP/PFAC Stock Distribution Direction if but only if the
consolidated pre-tax income of AQSP and its subsidiaries (the "AQSP Consolidated
Pre-Tax Income") during calendar year 2017, 2018 or 2019, as certified by the
CPAs following the completion of the 2017, 2018 or 2019 audit of AQSP,
respectively, meets or exceeds $2,000,000 (the "First Milestone"), or which
otherwise is to be returned by the Escrow Agent to AQSP for cancellation if the
First Milestone has not yet been met following completion of the 2019 audit of
AQSP;


(c) Delivered at Closing into an escrow with the Escrow Agent: 2,000,000 shares
of AQSP Stock, which either is to be allocated and distributed by the Escrow
Agent pursuant to the AMP/PFAC Stock Distribution Direction if but only if the
AQSP Consolidated Pre-Tax Income during calendar year 2017, 2018 or 2019, as
certified by the CPAs following the completion of the 2017, 2018 or 2019 audit
of AQSP, respectively, meets or exceeds $4,000,000 (the "Second Milestone"), or
which otherwise is to be returned by the Escrow Agent to AQSP for cancellation
if the Second Milestone has not yet been met following completion of the 2019
audit of AQSP; and


(d) Delivered at Closing into an escrow with the Escrow Agent: 2,000,000 shares
of AQSP Stock, which either is to be allocated and paid out by the Escrow Agent
pursuant to the AMP/PFAC Stock Distribution Direction if but only if the AQSP
Consolidated Pre-Tax Income during calendar year 2017, 2018 or 2019, as
certified by the CPAs following the completion of the 2017, 2018 or 2019 audit
of AQSP, respectively, meets or exceeds $6,000,000 (the "Third Milestone"), or
which otherwise is to be returned by the Escrow Agent to AQSP for cancellation
if the Third Milestone has not yet been met following completion of the 2019
audit of AQSP; and
12

--------------------------------------------------------------------------------



and


(2) The aggregate AMP Cash Consideration and PFAC Cash Consideration shall be as
follows:


(a) If and in the event that AQSP makes the $500,000 Loan, then the aggregate
AMP Cash Consideration and PFAC Cash Consideration shall be $0 but at Closing
S1M shall be reimbursed by AQSP, dollar-for-dollar, for the amount, if any, by
which the aggregate amount of out of pocket expenses of the Targets paid by S1M
to unaffiliated third parties during the Exclusivity Period exceeds $500,000;
and


(b) If and in the event that AQSP does not make the $500,000 Loan for any
reason, then the aggregate AMP Cash Consideration and PFAC Cash Consideration
shall be $100,000 in cash, delivered by AQSP at Closing, and allocated and paid
out at Closing among the shareholders of AMP and PFAC as specified in an
irrevocable written direction from Meltzer and Moon delivered by them to AQSP no
later than 10 business days prior to the Closing (the "AMP/PFAC Cash
Distribution Direction"), and in addition, at Closing S1M shall be reimbursed by
AQSP, dollar-for-dollar, for the amount, if any, by which the aggregate amount
of out of pocket expenses of the Targets paid by S1M to unaffiliated third
parties during the Exclusivity Period exceeds the aggregate amount of any
distribution(s) to S1M Group pursuant to Paragraph 8(d).
13

--------------------------------------------------------------------------------

 
Exhibit C - Management Corp Acquisition Consideration


In the Acquisition of Management Corp via a merger with AQSP:


(1) The Management Stock Consideration shall be 1,000,000 shares of AQSP Stock
delivered by AQSP at Closing, and allocated and paid out at Closing among the
shareholders of Management Corp as specified in an irrevocable written direction
from Meltzer, Moon and GJacobs delivered by them to AQSP no later than 10
business days prior to the Closing (the "Management Stock Distribution
Direction");


(2) The Management Cash Consideration shall be $100,000 in cash, delivered by
AQSP at Closing, and allocated and paid out at Closing among the shareholders of
Management Corp as specified in an irrevocable written direction from Meltzer,
Moon and GJacobs delivered by them to AQSP no later than 10 business days prior
to the Closing (the "Management Cash Distribution Direction").


and


(3) The Management Options and/or Warrants shall be the options and/or warrants
to purchase shares of AQSP Stock described below, delivered by AQSP at Closing,
and allocated and paid out among the shareholders of Management Corp as
specified in an irrevocable written direction from Meltzer, Moon and GJacobs
delivered by them to AQSP no later than 10 business days prior to the Closing
(the "Management Options and/or Warrants Distribution Direction"):
 
 

      Options and/or       Warrants Are Not Options
 
 
Vested and Are Not
and/or
 
 
Exercisable Unless and
Warrants
 
 
Until the AQSP
Exercisable
 
 
Consolidated Pre-tax
Into the
 
 
Income During Any
Following
Term of
Exercise
Calendar Year
Number of
Options and/or
Price
Between 2016 and
Shares of
Warrants
Per
2025 Exceeds
AQSP Stock
Expires on
Share
The Following Amount
1,000,000
12/31/2026
$0.50
$2,000,000
2,000,000
12/31/2026
$1.00
$4,000,000
3,000,000
12/31/2026
$1.50
$6,000,000
 
 
 
 

14

--------------------------------------------------------------------------------



 